764 N.W.2d 217 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
George Walter TENNYSON, Defendant-Appellant.
Docket No. 137755. COA No. 278826.
Supreme Court of Michigan.
April 24, 2009.

Order
On order of the Court, the application for leave to appeal the October 16, 2008 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). We ORDER the Wayne Circuit Court, in accordance with *218 Administrative Order 2003-03, to promptly determine whether the defendant is indigent and, if so, to immediately appoint Julie E. Gilfix, if feasible, to represent the defendant in this Court. If this appointment is not feasible, the trial court shall, within the same time frame, appoint other counsel to represent the defendant in this Court. At oral argument, the parties shall address whether evidence that a child was present in the home when the defendant was in possession of concealed drugs and weapons is legally sufficient to support the defendant's conviction for doing an act that tended to cause a child to become neglected or delinquent so as to tend to come under the jurisdiction of the juvenile division of the probate court. MCL 750.145. The parties may file supplemental briefs within 42 days of the appointment of appellate defense counsel, but they should not submit mere restatements of their application papers.